Citation Nr: 0511830	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to special monthly pension based on the need for 
the aid and attendance of another person or on account of 
being housebound.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied special monthly pension based on the 
need for the aid and attendance of another person or on 
account of being housebound.

As set forth below, a remand of this matter is required.  The 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims entitlement to special monthly pension 
benefits based on the need for the regular aid and attendance 
of another person, or at the housebound rate. 

Under applicable criteria, where an otherwise eligible 
veteran is in need of regular aid and attendance or is 
housebound, an increased rate of pension is payable.  
38 U.S.C.A. §§ 1521 (West 2002); 38 C.F.R. § 3.351(a)(1) 
(2004).  

A person shall be considered to be in need of regular aid and 
attendance if such person (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C. 1502(b) (West 
2002); 38 C.F.R. § 3.351(b) (2004).  

In determining the need for aid and attendance, the following 
will be accorded consideration:  inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of veteran to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 CFR § 3.352(a) (2004).  

It is not required that all of the disabling conditions set 
forth above be found to exist.  Rather, the particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed. They must be based on 
the actual requirement of personal assistance from others.  
Id.  

In this case, the veteran was examined by VA in August 2003.  
The veteran, however, indicates that his physical and 
psychiatric disabilities have become more severe since that 
time such that he requires the aid and attendance of another 
person.  The Board finds that a VA medical examination is 
therefore necessary to make a decision on this claim.  38 
C.F.R. § 3.159(c)(4) (2004).  

The Board also notes that the record indicates that the 
veteran has been a resident at the Wisconsin Veterans Home at 
Union Grove since December 2001.  Of record is a 
certification from that facility indicating that the veteran 
has been receiving "nursing home care" there since that 
time due to sleep apnea and diabetes mellitus.  

As noted, a person shall be considered to be in need of 
regular aid and attendance if he is a patient in a nursing 
home because of mental or physical incapacity.  38 C.F.R. 
§ 3.351(b)(2) (2004).  Nursing home means (1) any extended 
care facility which is licensed by a State to provide skilled 
or intermediate-level nursing care, (2) a nursing home care 
unit in a State veterans' home which is approved for payment 
under 38 U.S.C. 1742, or (3) a Department of Veterans Affairs 
Nursing Home Care Unit.  38 CFR § 3.1(z) (2004).  It is 
unclear whether the Wisconsin Veterans Home at Union Grove is 
a nursing home for purposes of aid and attendance benefits.  
Additional consideration of this matter by the RO is 
required.  

In view of the foregoing, this matter is remanded for the 
following:  

1.  The veteran should be afforded VA 
medical examination to determine his 
entitlement to special monthly pension.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
physical and psychiatric disabilities 
incapacitate him to such an extent that 
he is unable to care for himself without 
the regular assistance of another person, 
or that any such disability would render 
him housebound.  The examiner should also 
comment on whether the veteran's 
disabilities prevent him from dressing or 
undressing himself, keeping himself 
ordinarily clean and presentable, feeding 
himself, attending to wants of nature, or 
protecting himself from the hazards or 
dangers incident to his daily 
environment.   

2.  After the actions requested above 
have been completed, the RO should again 
review the record.  In reaching its 
decision, the RO should document 
consideration of whether the Wisconsin 
Veterans Home at Union Grove is a nursing 
home for purposes of entitlement to 
special monthly pension.  If the benefit 
sought on appeal remains denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




